Citation Nr: 1818103	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-18 898	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, prior to September 26, 2017.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since September 26, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969 and from September 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record.

In July 2015 and June 2017, the Board remanded this matter for additional development.  In December 2017, the RO issued a rating decision granting an increased evaluation of 70 percent, effective September 26, 2017, for the Veteran's posttraumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  Prior to September 26, 2017, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  Since September 26, 2017, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, prior        to September 26, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 70 percent for PTSD, since September 26, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned the Veteran's PTSD an initial evaluation of 30 percent effective June 5, 2007, followed by an evaluation of 70 percent, effective September 26, 2017, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve     as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).      In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level      of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment     of the level of disability at the moment of the examination.  Id.  When evaluating the 
level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014). As the appeal was certified to the Board after this change, DSM-5 applies.  See 80 Fed. Reg. 14, 308 (March 19, 2015).

A.  Prior to September 26, 2107

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the preponderance of the evidence of record does not support the assignment     of an initial rating in excess of 30 percent for PTSD at any time prior to September 26, 2017.  As an initial matter, during this period subjective symptoms reported    by the Veteran during treatment and/or on examination included irritability,     social isolation, difficulty sleeping, nightmares, paranoid and intrusive thoughts, hypervigilance, strong startle reaction, difficulty concentrating, nervousness, depression, and anxiety.

The December 2009 VA examination for PTSD noted that his marital relationship was mildly impacted by his irritability and mood swings, and that his work performance was impacted by mild concentration difficulties and fear responses.  The report noted that there was no other impact on the Veteran's social relationships or relationships with his children.  The report also noted that the Veteran was working as an airport security screener, and that his PTSD symptoms were moderate in severity, with some mild impairment in functioning.  

The September 2015 VA examination for PTSD noted the Veteran's complaints       of sleep disturbance and startle response related to his military trauma. Following        a mental status examination, the report concluded with a diagnosis of PTSD, in remission. The VA examiner further noted that the Veteran's PTSD did not currently have any impact on his occupational and social functioning. The Veteran reported having good relationships with his spouse and children. He further reported that        he was not currently working, however, that was the result of a contract not being renewed, and the Veteran indicated that he had not sought employment since. The   VA examiner concluded that the Veteran's PTSD, as a whole, was manifested by symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In light of the above, the Board finds the Veteran's symptomatology more nearly approximates impairment resulting in occasional decrease in work efficiency         and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. Accordingly, an initial rating in excess of 30 percent is not warranted at any time prior to September 26, 2017.

In reaching the above conclusions, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

B.  Since September 26, 2017

After a careful review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD, since September 26, 2017, has not been productive of total social and occupational impairment. The September 2017 VA examination for PTSD noted that the Veteran's symptoms of depressed mood, anxiety, suspiciousness, irritability, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, difficulty concentrating, being easily startled, and suicidal ideation.  With respect to suicidal ideation, he denied a plan or intent to self-harm, and denied current suicidal/homicidal thoughts. The examiner noted the Veteran did not present as a current imminent risk of harm   to himself or others.  Concerning social impairment, the Veteran reported that he did not have friends, was verbally aggressive with his wife, but got along well with his children.  Overall, the VA examiner concluded that the Veteran's occupational and social impairment can best be summarized as occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's impairment was not consistent with total occupational and social impairment.  

VA treatment records are consistent with the VA examiner's findings, noting       the Veteran denying suicidal and homicidal ideation. Speech was normal in rate, volume and tone, and thought content was logical and goal directed. Additionally, the records note the Veteran was helping his daughter who has cancer get to her treatments, helped out around the house, and would watch his grandchildren.

In sum, the evidence does not reflect symptomatology consistent with total occupational and social impairment.  Accordingly, a higher rating is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 70 percent for PTSD, since September 26, 2017, the doctrine      is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

An initial evaluation in excess of 30 percent for PTSD, prior to September 26, 2017, is denied.

An evaluation in excess of 70 percent for PTSD, since September 26, 2017, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


